Case 6:21-cv-01245-CEM-GJK Document 30 Filed 08/17/21 Page 1 of 3 PageID 674




                           UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF NEW FLORIDA
                                ORLANDO DIVISION


RARE BREED TRIGGERS, LLC, et al.,

               Plaintiffs,

       v.                                                     Case No. 6:21-cv-01245-CEM-GJK

MERRICK GARLAND, in his official
Capacity as Attorney General of the
United States, et al,

            Defendants.
_________________________________/

                   CERTIFICATION OF ADMINISTRATIVE RECORD

       I, Earl L. Griffith, pursuant to 28 U.S.C. § 1746, do declare and state as follows: I have

been the Chief, Firearms and Ammunition Technology Division (FATD), Enforcement Programs

and Services Directorate, Bureau of Alcohol, Tobacco, Firearms and Explosives (or “Bureau”)

since March 2015. FATD provides expert technical support on firearms and ammunition to the

Bureau, the firearms and ammunition industry, the general public, and other federal, state, local

and foreign law enforcement agencies. The division is the federal technical authority relating to

firearms and ammunition and their classification under federal laws and regulations. The

Division includes the Firearms Technology Industry Services Branch (FTISB) and the Firearms

Technology Criminal Branch (FTCB). FTISB provides expert industry-related technical support

on firearms and ammunition, while FTCB is responsible for responding to and acting upon law

enforcement agency requests to test, evaluate, classify, and provide training on the subject of

firearms and ammunition.

       The information in this certification is based upon my personal knowledge or on

information provided to me in the course of my official duties. The materials listed in the index
Case 6:21-cv-01245-CEM-GJK Document 30 Filed 08/17/21 Page 2 of 3 PageID 675




below and attached hereto constitute, to the best of my knowledge, a true and complete copy of

the administrative record in the above referenced civil action.

                      INDEX TO THE ADMINISTRATIVE RECORD

   1. ATF classification letter for the 3MR Trigger Assembly, dated 10/31/13.

   2. ATF classification letter for the AR1Trigger System, dated 8/28/18.

   3. RECOILtv: Gun Room – Forced Reset Trigger, dated 12/25/20;
      www.recoilweb.com/recoiltv-gun-room-forced-reset-trigger-164616.html.

   4. New: The Rare Breed Trigger’s FRT-15 Forced Reset AR-15 Trigger – The Truth About
      Guns, with comments, visited 1/7/21; www.thetruthaboutguns.com/new-the-rare-breed-
      triggers-frt-15-forced-reset-ar-15-trigger/

   5. Rare Breed Showcasing Non-NFA FRT-15 Forced Reset Trigger – GunsAmerica Digest,
      with comments, visited 1/7/21; www.gunsamerica.com/digest/rare-breed-showcasing-
      non-nfa-frt-15-forced-reset-trigger/

   6. Email chain RE: FRT-15 – Rare Breed Triggers, dated 4/1/21.

   7. Email chain FW: New Trigger Determination, dated 5/13/21.

   8. Federal Licensing System (FLS) Record Search.

   9. Report of Investigation generated by the Internet Investigations Center, Title of
      Investigation: Rarebreed Firearms FRT-15.

   10. Email chain RE: FRT-15 – Rare Breed Triggers, dated 6/3/21.

   11. Electronic Articles of Organization for Florida Limited Liability Company Rare Breed
       Triggers, filed 4/4/20.

   12. U.S. Patent Number 8,820,211 B1 (Hawbaker), dated 9/2/14.

   13. U.S. Patent Number 9,568,264 B2 (Graves), dated 2/14/17.

   14. U.S. Patent Number 9,816,772 B2 (Graves), dated 11/14/17.

   15. U.S. Patent Number 9,939,221 B2 (Graves), dated 4/10/18.

   16. ATF classification letter for a “trigger reset device,” dated 12/7/17.
Case 6:21-cv-01245-CEM-GJK Document 30 Filed 08/17/21 Page 3 of 3 PageID 676




   17. Photos from Firearms Technology Criminal Branch (FTCB) classification 2021-595-
       DAS

   18. Two videos from FTCB classification 2021-595-DAS

   19. FTCB Report of Technical Examination, 2021-595-DAS, Rarebreed Firearms, FRT-15,
       dated 7/15/21, with Exhibits: fifteen photos; U.S. Patent # 10,254,067 B2 (Foster), dated
       4/9/19; U.S. Patent # 10,514,223 B1 (Rounds), dated 12/24/19; 2018 ATF classification
       of the AR1 trigger system.

   20. Email RE: 317066 2021-595, Rare Breed.pdf, dated 8/2/21.

   21. Cease and Desist Letter to Kevin Maxwell, dated 7/26/21.

   22. Report of Investigation generated by the Tampa Field Division, Title of Investigation:
       Rare Breed Triggers, dated 8/6/21.

   23. Letter from the Law Office of Kevin C. Maxwell re: In Response to Cease & Desist-Rare
       Breed Triggers, FRT-15, dated 8/2/21.

   24. Opinion of Kevin McCann re: US Patent #10,514,223, dated 7/31/20, with curriculum
       vitae.

   25. Opinion of Daniel O’Kelly re: “Rare Breed, LLC FRT trigger system,” dated 8/6/20, with
       curriculum vitae.

   26. Opinion of Rick Vasquez re: Rare Breed Triggers model FRT-trigger, dated 2/24/21, with
       curriculum vitae.

   27. Opinion of Brian Luettke re: Rare Breed Triggers FRT-15, dated 5/4/21.


   I certify under penalty of perjury that the foregoing is true and correct.

Executed on this 17 day of August 2021.

                                                              EARL GRIFFITH     Digitally signed by EARL GRIFFITH
                                                                                Date: 2021.08.17 14:17:12 -04'00'
                                                              _____________________________
                                                              Earl L. Griffith
